Chadwick, J.
(concurring) — I agree, with the conclusions of the majority, but I do not concur in all that is said of Teater v. King, 35 Wash. 138, 76 Pac. 688, and Bain v. Thoms, 44 Wash. 382, 87 Pac. 504. It may be that, if properly explained in the light of the record, these cases can be severally distinguished, but they have stood out since their pronouncement as a hold*508ing on the part of this court that a prayer for the dismissal of an action is a general appearance, and they should be overruled, or we should at least declare that the language employed was inadvertent and should not longer receive the full measure of its weight in words.
To say that a special appearance by motion to quash a summons, or a challenge to the jurisdiction of the court over the person of a defendant, followed by a prayer for a dismissal of the action, is a general appearance is not consistent with reason or common sense. It does not rise to the dignity of the ridiculous. To put in words a prayer for that which would follow as a matter of course under the statute, or to voice audibly the form of the only order which the court has jurisdiction to make, is not a waiver of a special appearance. The result of such a holding amounts to this. If a defendant appears specially and moves to quash a summons, or asserts an evident lack of jurisdiction and says nothing more, the court, if his motion be well taken, will enter an order of dismissal. If he asks in loriting for the only relief the court has jurisdiction to give he has made a general appearance. Why it should ever have been held that a prayer for a dismissal changes the defendant’s right under the statute and robs a special appearance of its character is beyond my power of comprehension.
It was asserted in consultation that a judgment of dismissal might be a bar to another action, and for that reason was a judgment going to the merits, but I have always understood the law to be that a motion to dismiss for want of jurisdiction over the person of the defendant was analogous to a judgment of nonsuit, and is never held to be a bar to another proceeding involving the same subject-matter. 15 E. C. L. 982.
I would have been pleased to have subscribed to an opinion admitting the general construction and accept*509anee of the two cases relied on and overruling them in terms.